Filed by Georgia-Carolina Bancshares, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Georgia-Carolina Bancshares, Inc. (Commission File No. 000-22981) GEORGIA-CAROLINA BANCSHARES ANNOUNCES NET INCOME FOR SECOND QUARTER 2014 July 30, 2014 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR.OB) (the “Company”), parent company of First Bank of Georgia, today announced 2014 second quarter income of $963,000, or $0.27 per diluted common share, for the three months ended June 30, 2014, compared to $2,119,000 or $0.59 per diluted common share, for the three months ended June 30, 2013. For the year to date period ending June 30, 2014, the Company earned $1,815,000, or $0.50 per diluted common share, compared to $4,426,000 or $1.24 per diluted common share for the same period in 2013. During the second quarter of 2014, the Company announced a pending merger with State Bank Financial Corporation, which is anticipated to close in early 2015, and incurred merger related charges of $641,000 for the six months ended June 30, 2014. The majority of these charges were incurred during the second quarter. The reported net income for Georgia-Carolina Bancshares, Inc. excluding the merger charges were $1,430,000, or $0.39 per diluted common share for the second quarter of 2014, and $2,287,000, or $0.63 diluted earnings per common share for the first six months of 2014. Remer Y. Brinson III, President & CEO of the Company, stated “We are pleased to report sound earnings for the first half of 2014 and continue to see a return to a more stable economic environment. We have seen strong loan demand over the past three quarters and have seen our asset quality measures return to very healthy levels. Bank loans have grown by over 10% during the first half of 2014 while core deposits have continued to grow also.” “The decline in net income for the three and six months ended June 30, 2014 from last year is primarily due to the merger charges, smaller credit provisions to the allowance for loan losses and decreased mortgage related income.” “Mortgage originations have improved during the second quarter of 2014, following three quarters of a very soft market,” Brinson continued. “However, mortgage originations and related income for the first half of 2014 are well below the first half of 2013, when the Company reported record profitability.” Georgia-Carolina Bancshares’ Board of Directors declared a quarterly cash dividend of $0.045 per share of common stock payable on August 19, 2014, to shareholders of record as of August 12, 2014. Georgia-Carolina Bancshares’ common stock is quoted on the OTC Bulletin Board under the symbol “GECR”. First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County (Evans and Martinez), and McDuffie County (Thomson), Georgia and operates mortgage origination offices in Augusta and Savannah, Georgia. This press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “anticipates,” “plans” or similar expressions to identify forward-looking statements, and are made on the basis of management’s plans and current analyses of the Company, its business and the industry as a whole. These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved. The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Additional Information About the Merger and Where to Find It In connection with the proposed merger transaction, State Bank Financial Corporation (“State Bank”) will file a registration statement on Form S-4 with the Securities and Exchange Commission (the “SEC”) to register State Bank’s shares that will be issued to the Company’s shareholders in connection with the transaction. The registration statement will include a proxy statement of the Company and a prospectus of State Bank, as well as other relevant documents concerning the proposed transaction. The registration statement and the proxy statement/prospectus to be filed with the SEC related to the proposed transaction will contain important information about the Company, State Bank and the proposed transaction and related matters. WE URGE SECURITY HOLDERS TO READ THE REGISTRATION STATEMENT AND PROXY/PROSPECTUS WHEN IT BECOMES AVAILABLE (AND ANY OTHER DOCUMENTS FILED WITH THE SEC IN CONNECTION WITH THE TRANSACTION OR INCORPORATED BY REFERENCE INTO THE REGISTRATION STATEMENT AND PROXY/PROSPECTUS) BECAUSE THOSE DOCUMENTS WILL CONTAIN IMPORTANT INFORMATION. Security holders may obtain free copies of these documents and other documents filed with the SEC on the SEC’s website at http:// www.sec.gov . Security holders may obtain free copies of the documents filed with the SEC by the Company at its website at https:// www.firstbankofga.com (which website is not incorporated herein by reference) or by contacting Thomas J. Flournoy by telephone at 706-731-6622. Security holders may also obtain free copies of the documents filed with the SEC by State Bank at its website at http:// www.statebt.com (which website is not incorporated herein by reference) or by contacting Jeremy Lucas by telephone at 404-239-8626. Participants in this Transaction The Company, State Bank and their respective directors and executive officers may be deemed to be participants in the solicitation of proxies from the shareholders of the Company in connection with the proposed merger. Information regarding these persons who may, under the rules of the SEC, be considered participants in the solicitation of shareholders in connection with the proposed Merger will be provided in the proxy statement/prospectus described above when it is filed with the SEC. Additional information regarding each of the Company’s and State Bank’s respective directors and executive officers, including shareholdings, is included in the Company’s definitive proxy statement for 2014, which was filed with the SEC on April 14, 2014, and State Bank’s definitive proxy statement for 2014, which was filed with the SEC on April 11, 2014. You can obtain free copies of this document from the Company or State Bank, respectively, using the contact information ab ove. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands, except share and per share data) June 30, December 31, (Unaudited) ASSETS Cash and due from banks $ 15,495 $ 16,828 Securities available-for-sale 133,382 158,439 Loans 304,059 274,747 Allowance for loan losses ) ) Loans, net 298,767 269,390 Loans held for sale at fair value 32,468 31,298 Bank-owned life insurance 15,094 14,834 Bank premises and fixed assets 9,329 9,512 Accrued interest receivable 1,679 1,854 Other real estate owned, net of allowance 4,758 4,897 Federal Home Loan Bank stock 1,482 1,606 Deferred tax assets 4,400 Other assets 2,022 Total assets $ 518,876 $ 516,498 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ 77,809 $ 76,747 Interest-bearing: NOW accounts 61,603 59,661 Money market accounts 73,839 74,056 Savings 57,138 56,757 Time deposits less than $100,000 51,830 54,859 Time deposits $100,000 or greater 73,022 72,637 Brokered and wholesale deposits 20,904 24,988 Total deposits 416,145 419,705 Federal Home Loan Bank and other borrowings 22,600 22,200 Repurchase agreements 10,408 12,111 Other liabilities 8,100 5,593 Total liabilities 457,253 459,609 Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,596,046 and 3,572,204 shares issued and outstanding 4 4 Additional paid-in-capital 16,456 16,192 Retained earnings 46,249 44,758 Accumulated other comprehensive income/(loss) ) ) Total shareholders' equity 61,623 56,889 Total liabilities and shareholders' equity $ 518,876 $ 516,498 GEO RGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Interest income Interest and fees on loans $ 4,036 $ 3,786 $ 7,856 $ 7,670 Interest on taxable securities 609 635 1,244 1,149 Interest on nontaxable securities 150 127 301 243 Interest on Federal funds sold and other interest 4 28 8 34 Total interest income 4,799 4,576 9,409 9,096 Interest expense Interest on NOW, money market, and savings deposits 126 146 252 293 Interest on time deposits less than $100,000 108 129 219 263 Interest on time deposits $100,000 or greater 143 170 291 340 Interest on brokered and wholesale deposits 50 96 109 208 Interest on funds purchased and other borrowings 23 4 40 10 Total interest expense 450 545 911 1,114 Net interest income 4,349 4,031 8,498 7,982 Provision for loan losses ) Net interest income after provision for loan losses 4,778 5,231 9,149 9,784 Non-interest income 350 390 693 760 Service charges on deposits 1,821 2,693 3,246 4,697 Mortgage banking activities (8 ) 14 74 159 Gain on sale of other real estate 35 78 51 91 Gains on sale of securities 473 626 875 1,883 Other income/loss Total non-interest income 2,671 3,801 4,939 7,590 Non-interest expense Salaries and employee benefits 3,325 3,291 6,652 6,365 Occupancy expenses 394 367 775 735 Other real estate expenses 209 543 378 702 Other expenses 2,202 1,667 3,819 3,279 Total non-interest expense 6,130 5,868 11,624 11,081 Income before income taxes 1,319 3,164 2,464 6,293 Income tax expense 356 1,045 649 1,867 Net income $ 963 $ 2,119 $ 1,815 $ 4,426 Net income per share of common stock Basic $ 0.27 $ 0.60 $ 0.51 $ 1.25 Diluted $ 0.27 $ 0.59 $ 0.50 $ 1.24 Dividends per share of common stock $ 0.045 $ 0.045 $ 0.090 $ 0.085
